DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s argument regarding restriction requirements of claims 1-26 is persuasive. Accordingly claims 1-26 are rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows and all other claims remain unchanged as filed by the applicant on 11/09/2020.

Claim 27 (Currently amended): An integrated assembly, comprising:
 a base;
 a vertically extending pillar of polycrystalline semiconductor material supported by the base; the pillar having a bottom side and a top side; the pillar comprising a channel region between the bottom and top sides; 
a first source/drain material under the pillar and adjacent to the bottom side; 
a first conductivity-enhancing dopant within the first source/drain material, the first conductivity-enhancing dopant being a neutral-type dopant relative to the polycrystalline semiconductor material; 
a second source/drain material over the pillar and adjacent to the top side; 
a second conductivity-enhancing dopant within the second source/drain material, the second conductivity-enhancing dopant being a neutral-type dopant relative to the polycrystalline semiconductor material; 
a transistor gate adjacent to the polycrystalline semiconductor material, the transistor gate being absent from along [[and]] the first and second source/drain materials, and being configured to gatedly couple the first and second source/drain materials through the channel region; and
 a charge-storage device coupled with one of the first and second source/drain materials.

Authorization for this examiner’s amendment was given in a telephone interview with Jennifer Taylor on 12/16/2020.



Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “a conductivity-enhancing dopant within the second semiconductor material, the conductivity-enhancing dopant being a neutral-type dopant relative to the polycrystalline first semiconductor material; and an electrical gate adjacent to a region of the polycrystalline first semiconductor material…..the gate not being adjacent to the second semiconductor material” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

	Forbes & Blomme (refer to previous office action) fail to disclose, the conductivity-enhancing dopant (n-type dopant of 15/17/25 and 26/28/31, Forbes, Fig. 1) being a neutral-type dopant relative to the polycrystalline first semiconductor material (14/16/21 of Forbes, Fig. 1). Although Hu’678 merely discloses a conductively-neutral dopant within second semiconductor material (i.e. source/drain region, para [0039]), Hu’678 is not explicit whether the conductively-neutral dopant being a neutral-type dopant relative to the polycrystalline first semiconductor material. In addition, although Forbes & Blame’s gate (30 & 32, Forbes Fig. 1) is adjacent to a region of the polycrystalline material, Forbes fails to teach the gate not being adjacent to the second semiconductor material (15/17/25 and 26/28/31, Forbes, Fig. 1). Applicant’s related argument is persuasive. It would not have been obvious to combine Forbes, Blomme, Hu’119 and Hu’678 to teach above limitations, in further combination with the 

With respect to claim 13, the prior art made of record does not disclose or suggest either alone or in combination “a first conductivity-enhancing dopant within the first source/drain material, the first conductivity-enhancing dopant being a neutral-type dopant relative to the polycrystalline semiconductor material….. a second conductivity-enhancing dopant within the second source/drain material, the second conductivity-enhancing dopant being a neutral-type dopant relative to the polycrystalline semiconductor material; and a transistor gate adjacent to the polycrystalline semiconductor material and not being adjacent to the first and second source/drain materials” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Similar to claim 1 above, cited combination fails to teach above limitations as a whole.

With respect to claim 27, the prior art made of record does not disclose or suggest either alone or in combination “a first conductivity-enhancing dopant within the first source/drain material, the first conductivity-enhancing dopant being a neutral-type dopant relative to the polycrystalline semiconductor material ;…….a second conductivity-enhancing dopant within the second source/drain material, the second conductivity-enhancing dopant being a neutral-type dopant relative to the polycrystalline semiconductor material; a transistor gate adjacent to the polycrystalline semiconductor material, the transistor gate being absent from along the first and second source/drain materials” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Similar to claim 1 above, cited combination fails to teach above limitations as a whole.
Claims 2-12 are allowed being dependent on claim 1.
Claims 14-26 are allowed being dependent on claim 13.
Claims 28-37 are allowed being dependent on claim 27.

The closest prior of records are Forbes (US 2006/0172483 A1), Hu et al. (US 2017/0141119 A1), Blomme et al. (US 2013/0341701 A1) & Hu et al. (US 2014/0054678 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
                                                                                                                                                                                                   /KHAJA AHMAD/Primary Examiner, Art Unit 2813